DETAILED ACTION
This Office action is in response to the preliminary amendment filed on June 22, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020, 09/01/2021, 04/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on June 22, 2020.  These drawings are accepted by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Hamamsy (U.S. Pat. No. 4, 902, 942).

In re claim 1, El-Hamamsy discloses (Figs. 13)  a transformer core (magnetic core of transformer 37), with: a first transformer leg (38, 40a-c) which has a first longitudinal axis (See Fig. 13); a second transformer leg (38, 40a-c) which has a second longitudinal axis (See Fig. 13); and a leakage path leg (38, 40a-c) which has a further longitudinal axis (See Fig. 13), the further longitudinal axis of the leakage path leg being situated outside a first plane which is defined by the first longitudinal axis and the second longitudinal axis (See Fig. 13).

In re claim 2, El-Hamamsy discloses a first transformer yoke (upper transformer yoke of transformer 37); and a second transformer yoke (lower transformer yoke of transformer 37), the first transformer leg (38, 40a-c), the second transformer leg (38, 40a-c) and the leakage path leg (38, 40a-c) being arranged between the first transformer yoke and the second transformer yoke (See Fig. 13).

In re claim 3, El-Hamamsy discloses the first transformer yoke (upper transformer yoke of transformer 37), the first transformer leg (38, 40a-c), the second transformer leg (38, 40a-c) and the leakage path leg (38, 40a-c) being of contiguous configuration (See Fig. 13).

In re claim 4, El-Hamamsy discloses an air gap being arranged between the second transformer yoke and the leakage path leg (Col. 9, lines 16-38).

In re claim 5, El-Hamamsy discloses the leakage path leg comprising ferromagnetic powder grains (Col. 4, lines 24-49).

In re claim 6, El-Hamamsy discloses a second plane (See Fig. 13) which is defined by the second transformer leg (38, 40a-c) and the leakage path leg (38, 40a-c) lying perpendicularly with respect to the first plane (See Fig. 13) which is defined by the first and the second longitudinal axis (See Fig. 13).

In re claim 7, El-Hamamsy discloses with a plurality of leakage path legs (38, 40a-c) which in each case have a longitudinal axis, the longitudinal axes of the leakage path legs being situated outside the first plane which is defined by the first longitudinal axis and the second longitudinal axis (See Fig. 13).

In re claim 8, El-Hamamsy discloses the longitudinal axes of at least two leakage path legs (38, 40a-c) defining a plane which runs parallel to the first plane which is defined by the first and the second longitudinal axis (See Fig. 13).

In re claim 9, El-Hamamsy discloses the longitudinal axes of at least two leakage path legs (38, 40a-c) defining a plane which lies perpendicularly with respect to the first plane which is defined by the first and the second longitudinal axis (See Fig. 13).

In re claim 10, El-Hamamsy discloses a transformer core as claimed in claim 1 (see rejection of claim 1 above); a first winding which is arranged on the first transformer leg (Col. 11, lines 54-67 and Col. 12, lines 1-57); and a second winding which is arranged on the second transformer leg (Col. 11, lines 54-67 and Col. 12, lines 1-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838